Case 3:20-cv-00855-TJC-PDB Document 13 Filed 09/23/20 Page 1 of 4 PageID 103




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   RICKY KITLER,

         Plaintiff,                            Case No. 3:20-cv-855-J-32PDB
   v.

   JOHN GRUNDMAN,

         Defendant.

   ________________________________

                                      ORDER

         This motor vehicle accident diversity case is before the Court on plaintiff’s

   motion to remand (Doc. 7), in which plaintiff argues that defendant cannot

   demonstrate that the amount in controversy was sufficient at the time of

   removal and the parties’ citizenship is not diverse. Defendant filed a response

   in opposition (Doc. 9), attaching a pre-suit demand letter dated March 7, 2019,

   an October 2019 settlement offer and response, medical bills, and

   documentation related to defendant’s citizenship including photocopies of

   defendant’s New York state driver’s license, motor vehicle registration,

   insurance identification card, voter registration information, and property tax

   records.

         Plaintiff contends defendant’s notice of removal is insufficient to satisfy

   the amount in controversy. However, plaintiff has undergone shoulder surgery,
Case 3:20-cv-00855-TJC-PDB Document 13 Filed 09/23/20 Page 2 of 4 PageID 104




   physical therapy, and other medical treatment from 2016 through 2019

   incurring approximately $55,000 in medical bills. (Doc. 9-2). In addition,

   plaintiff’s March 2019 demand letter seeking $250,000 details numerous

   injuries and the October 2019 settlement offer for the same amount includes

   reference to cervical and lumbar procedures with cost estimates of $150,000.

   (Doc. 9-3). Based on the information known to the defendant at the time of the

   removal, which included not only the information provided in the demand letter

   and settlement offer and medical bills, but the allegations of damages in the

   plaintiff’s complaint, the Court finds the defendant has demonstrated by a

   preponderance of the evidence that the amount in controversy exceeded $75,000

   at the time of removal.1 See Dart Cherokee Basin Oper. Co. v. Owens, 574 U.S.

   81, 88 (2014) (holding that a short and plain statement of removal is sufficient

   and clarifying that if the amount in controversy is challenged, the court must

   make findings of fact based on evidentiary submissions to which the



               1    While not dispositive, plaintiff apparently did not accept
   defendant’s insurance carrier’s counter-offer to settle for $75,000. While a
   plaintiff’s refusal to stipulate to damages that exceed the amount in controversy
   is not alone enough to meet the defendant’s burden, it is a factor that may be
   considered. Compare Williams v. Best Buy, 269 F.3d 1316, 1318, 1321 (11th Cir.
   2001) (remanding to district court for findings of fact as to the amount in
   controversy when defendant’s only support of the amount in controversy was
   plaintiff’s refusal to stipulate) with Sierminksi v. Transouth Fin. Corp., 216
   F.3d 945, 949 (11th Cir. 2000) (affirming defendant met burden when plaintiff
   did not deny the damages exceeded the jurisdictional amount when given the
   opportunity).


                                          2
Case 3:20-cv-00855-TJC-PDB Document 13 Filed 09/23/20 Page 3 of 4 PageID 105




   preponderance standard applies).

         Plaintiff is a citizen of Florida. While plaintiff alleged diversity of

   citizenship in the complaint, plaintiff now questions defendant’s New York state

   citizenship based on defendant’s ownership of a condominium in Florida and an

   expired 2017 Florida vehicle registration. (Doc. 7). Defendant holds a current

   New York driver’s license, vehicle registration card, and insurance

   identification card (Doc. 9-5), and appears to be registered to vote in New York.

   (Doc. 9-6). While defendant owns property in Florida, the tax assessment for it

   does not include a homestead exemption. (Doc. 9-7). The preponderance of the

   evidence here indicates that defendant is a citizen of New York, and the Court

   finds the parties are completely diverse. See McCormick v. Aderholt, 293 F.3d

   1254, 1257-58 (11th Cir. 2002) (affirming subject matter jurisdiction based on

   diversity because despite having a personal physician in Alabama, plaintiff was

   a Florida business and real property owner, held a Florida driver’s license, and

   registered to vote in Florida).

         Accordingly, it is hereby

         ORDERED:

         1.    Plaintiff’s Motion to Remand (Doc. 7) is denied.

         2.    This case shall continue to be governed by the Court’s Case

   Management and Scheduling Order (Doc. 12).




                                          3
Case 3:20-cv-00855-TJC-PDB Document 13 Filed 09/23/20 Page 4 of 4 PageID 106




         DONE AND ORDERED in Jacksonville, Florida this 23rd day of

   September, 2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge




   h/s.
   Copies:
   Counsel of Record




                                         4
